Case 1:19-cv-21797-RS Document 26 Entered on FLSD Docket 08/13/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-CV-21797-SMITH/LOUIS


  CAPILLUS, LLC,

         Plaintiff,

  v.

  KIIERR INTERNATIONAL, LLC, and
  MICHAEL ANDERSON,

         Defendants.



                      FINAL ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE is before the Court upon Plaintiff’s Notice of Voluntary Dismissal With

 Prejudice (ECF No. 25). The Court having considered the Notice and being otherwise duly

 informed therein, it is ORDERED AND ADJUDGED as follows:

        1.      The Notice (ECF No. 25) is APPROVED;

        2.      The above-styled case is DISMISSED WITH PREJUDICE;

        3.      Each party shall bear its own attorneys’ fees and costs;

        4.      To the extent not otherwise disposed of herein, all pending motions are hereby

 DENIED AS MOOT and all deadlines are TERMINATED;

        5.      The Clerk of the Court is directed to CLOSE the case.

        DONE AND ORDERED in Fort Lauderdale, Florida this 13th day of August, 2019.



                                                      ___________________________
                                                      RODNEY SMITH
                                                      UNITED STATES DISTRICT JUDGE
 cc: All counsel of record

                                                 1
